Case 3:21-cv-00901-MMH-JRK Document 1 Filed 09/09/21 Page 1 of 14 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

CHRISTOPHER BEARD,                                         CASE NO.:

       Plaintiff,

v.

SUWANNEE VALLEY GRASSING, INC.,
a Florida Profit Corporation,

     Defendant.
_____________________________________/

     COMPLAINT, DEMAND FOR A JURY TRIAL, DECLARATORY AND
                 INJUNCTIVE RELIEF REQUESTED

       Plaintiff, CHRISTOPHER BEARD (“Mr. Beard” or “Plaintiff”), by and

through undersigned counsel, files this Complaint against Defendant, SUWANNEE

VALLEY GRASSING, INC. (“SVG” or “Defendant”), a Florida Profit

Corporation, and states as follows:

                          JURISDICTION AND VENUE

       1.      Jurisdiction in this Court is proper as the claims are brought pursuant

to the Fair Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter

called the “FLSA”), and under Florida’s Private Whistleblower Act (“FWA”) to

recover from Defendant overtime compensation, an additional equal amount as

liquidated damages, lost wages, benefits, compensatory damages, including front

pay and back pay and emotional distress damages, declaratory and injunctive
Case 3:21-cv-00901-MMH-JRK Document 1 Filed 09/09/21 Page 2 of 14 PageID 2



relief, and reasonable attorneys’ fees and costs.

      2.       Venue is proper in this Court, as the illegal conduct complained of

and the resultant injury occurred in Columbia County, Florida.

                       PARTIES AND FLSA COVERAGE

      3.       At all times material hereto, Plaintiff was a resident of Columbia

County, Florida.

      4.       At all times material hereto, Defendant was, and continues to be, a

Florida Profit Corporation located in Lake City, Columbia County, Florida, and

continues to be engaged in business in Columbia County, Florida.

      5.       At all times material hereto, Plaintiff was “engaged in commerce”

within the meaning of §6 and §7 of the FLSA, but not for purposes of the Motor

Carrier Act.

      6.       At all times material hereto, Plaintiff was engaged in the “production

of goods for commerce” and subject to the individual coverage of the FLSA, but

not for purposes of the Motor Carrier Act.

      7.       At all times material hereto, Plaintiff was an “employee” of Defendant

within the meaning of the FLSA and the FWA.

      8.       At all times material hereto, Defendant was the “employer” within the

meaning of the FLSA and the FWA.


                                          2
Case 3:21-cv-00901-MMH-JRK Document 1 Filed 09/09/21 Page 3 of 14 PageID 3



      9.     At all times material hereto, Defendant was, and continues to be, “an

enterprise engaged in commerce,” within the meaning of the FLSA.

      10.    At all times material hereto, Defendant was, and continues to be, an

enterprise engaged in the “production of goods for commerce,” within the meaning

of the FLSA.

      11.    Based upon information and belief, the annual gross revenue of

Defendant, during all times relevant, was in excess of $500,000.00 per annum

during the relevant time periods.

      12.    At all times relevant hereto, Defendant was primarily engaged in the

provision of among others, sodding, mulching, and landscaping services in, among

other places, Columbia County, Florida.

      13.    At all times material hereto, Defendant had two (2) or more

employees handling, selling, or otherwise working on goods or materials that had

been moved in or produced for commerce, such as landscaping equipment, tools,

uniforms and supplies, but which had come to rest within its location in Columbia

County, Florida.

      14.    At all times material hereto, the work performed by Plaintiff was

directly essential to the business performed by Defendant.

      15.    At all times material hereto, Defendant employed ten (10) or more


                                          3
Case 3:21-cv-00901-MMH-JRK Document 1 Filed 09/09/21 Page 4 of 14 PageID 4



persons.

                           STATEMENT OF FACTS

        16.   Plaintiff worked as an hourly paid and non-exempt Laborer for

Defendant from September 2019, until his unlawful termination on November 4,

2020.

        17.   Plaintiff performed non-exempt duties for Defendant and was

therefore entitled to be compensated for overtime work.

        18.   At various times material hereto, Plaintiff worked for Defendant in

excess of forty (40) hours within a work week.

        19.   Mr. Beard was not exempt from overtime under the FLSA and should

have been paid his full and proper overtime compensation.

        20.   Mr. Beard had no authority to hire or fire employees of SVG.

        21.   Mr. Beard had no authority to discipline employees of SVG.

        22.   Mr. Beard had no authority to determine the schedules to be worked

by any employees of SVG, or to change their schedules.

        23.   Mr. Beard had no authority to set rates of pay for other employees or

agents of SVG.

        24.   Mr. Beard had no input into performance reviews of other employees

or agents of SVG.


                                         4
Case 3:21-cv-00901-MMH-JRK Document 1 Filed 09/09/21 Page 5 of 14 PageID 5



       25.      All of Plaintiff’s major decisions had to be cleared in advance by one

of SVG’s supervisors.

       26.      Mr. Beard was closely monitored by SVG’s managers and supervisors

at all times.

       27.      Plaintiff followed procedures established by SVG and did exactly as

he was instructed to do.

       28.      Throughout Plaintiff’s employment, Defendant regularly required

Plaintiff to work in excess of forty (40) hours per week.

       29.      Defendant paid Plaintiff an hourly rate of $9.50 per hour.

       30.      Plaintiff regularly worked forty-two (42) or more hours per week for

Defendant.

       31.      Defendant failed to pay Plaintiff full and proper overtime

compensation for all hours worked over forty (40) per week during the relevant

limitations period.

       32.      When Plaintiff worked more than forty (40) hours in a given work

week, Defendant failed to properly pay him for all overtime hours worked.

       33.      At all times relevant, Defendant failed to keep and maintain accurate

records of all hours worked by Plaintiff.

       34.      Throughout Mr. Beard’s employment, he witnessed a litany of


                                            5
Case 3:21-cv-00901-MMH-JRK Document 1 Filed 09/09/21 Page 6 of 14 PageID 6



unlawful activities being committed by SVG staff and management aside form

overtime violations.

       35.   Specifically, SVG employees routinely flouted safety rules, and often

mounted and dismounted from heavy machinery (loaders, cutters, etc.) while the

machines were operating and running.

       36.   Throughout his employment Mr. Beard objected many times to

Owners, Joe and Vickie Truman, as well as Logistics Coordinator, Jason that

SVG’s actions violated, inter alia, Section 5(a)(1) of the Occupational Safety and

Health Act (the General Duty Clause).

       37.   Mr. Beard’s objections were protected activity under the FWA.

       38.   In response, all of the foregoing managers dismissed Mr. Beard’s

objections, and none of them conducted any sort of investigation into his serious

objections to illegal activity.

       39.   In addition to his objections to safety, Mr. Beard objected on

numerous occasions to Jason (his immediate supervisor), that SVG’s failure to pay

his overtime wages violated the FLSA.

       40.   These objections were protected activity under the FLSA and the

FWA.

       41.   Mr. Beard continued making objections to both Defendant’s unlawful


                                        6
Case 3:21-cv-00901-MMH-JRK Document 1 Filed 09/09/21 Page 7 of 14 PageID 7



safety violations as well as Defendant’s unlawful pay practices on a weekly basis

until November 2020.

      42.     In retaliation for Mr. Beard’s objections to SVG’s various violations

of law, on November 4, 2020, Jason informed Mr. Beard that he was terminated,

effective immediately and without reason.

      43.     Defendant terminated Plaintiff’s employment because Plaintiff

objected to Defendant’s non-payment and/or underpayment of an overtime

premium under the FLSA, and because of his other objections to Defendant’s

illegal safety practices.

      44.     There is an extremely close temporal proximity/nexus between

Plaintiff asserting his objections to Defendant’s illegal pay practices/safety

violations, and to Defendant’s other violations of law, and his termination shortly

thereafter.

      45.     Plaintiff has been damaged as a result of Defendant’s retaliation and

termination of his employment.

      46.     As a result of Defendant’s unlawful and retaliatory termination of his

employment, Plaintiff has suffered severe emotional distress.

      47.     Plaintiff should have been compensated at the rate of one and one-half

times Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty


                                         7
Case 3:21-cv-00901-MMH-JRK Document 1 Filed 09/09/21 Page 8 of 14 PageID 8



(40) hours per week, as required by the FLSA, throughout his employment.

      48.    Defendant violated Title 29 U.S.C. §207 in that:

             (a) Plaintiff worked in excess of forty (40) hours in one or more

                 workweeks for his period of employment with Defendant;

             (b) No payments or provisions for payment, or insufficient payments

                 or provisions for payment, have been made by Defendant to

                 properly compensate Plaintiff at the statutory rate of one and one-

                 half times Plaintiff’s regular rate for all hours worked in excess of

                 forty (40) hours per work week, as provided by the FLSA; and

             (c) Defendant failed to maintain proper time records as mandated by

                 the FLSA.

      49.    Prior to violating the FLSA, Defendant did not consult with an

attorney to evaluate whether Plaintiff’s actual job duties and pay structure rendered

him exempt from recovering payment for all overtime worked under the FLSA.

      50.    Prior to violating the FLSA, Defendant did not consult with the DOL

to evaluate whether Plaintiff’s actual job duties and pay structure rendered him

exempt from recovering payment for all overtime worked under the FLSA.

      51.    Prior to violating the FLSA, Defendant did not consult with an

accountant to evaluate whether Plaintiff’s actual job duties and pay structure


                                         8
Case 3:21-cv-00901-MMH-JRK Document 1 Filed 09/09/21 Page 9 of 14 PageID 9



rendered him exempt from recovering payment for all overtime worked under the

FLSA.

       52.    Based on the allegations in Paragraphs 49-51, above, Plaintiff is

entitled to liquidated damages, as Defendant has no objective or subjective good

faith belief that its pay practices were in compliance with the FLSA.

       53.    As to his FWA Claims, Plaintiff’s objections and refusals were

considered protected activity pursuant to Fla. Stat. § 448.102(3), and qualified Mr.

Beard as a whistleblower under the law.

       54.    Plaintiff was terminated in direct retaliation for reporting and

objecting to Defendants’ unlawful actions, or what he reasonably believed to be

unlawful actions, in violation of Section 448.102 (3), Florida Statutes. See Aery v.

Wallace Lincoln-Mercury, LLC, 118 So. 3d 904, 916 (Fla. 4th DCA 2013).

       55.    Plaintiff has retained the law firm of RICHARD CELLER LEGAL,

P.A. to represent him in the litigation and has agreed to pay the firm a reasonable

fee for its services.

                             COUNT I
      VIOLATION OF 29 U.S.C. § 207 OVERTIME COMPENSATION

       56.    Plaintiff reincorporates and re-alleges paragraphs 1 through 33, 47

through 52, and 55 of the Complaint as though fully set forth herein, and further

alleges as follows:
                                          9
Case 3:21-cv-00901-MMH-JRK Document 1 Filed 09/09/21 Page 10 of 14 PageID 10



       57.   Plaintiff is entitled to be paid time-and-one-half his regular rate of pay

 for each hour worked in excess of forty (40) per work week.

       58.   During Plaintiff’s employment with Defendant, Plaintiff regularly

 worked overtime hours, but was not paid full and proper time-and-one-half

 compensation for all hours worked.

       59.   Plaintiff was not an exempt employee as defined by the FLSA.

       60.   As a result of Defendant’s intentional, willful, and unlawful acts in

 refusing to pay Plaintiff time-and-one-half his regular rate of pay for each hour

 worked in excess of forty (40) per work week in one or more work weeks, Plaintiff

 has suffered damages plus incurring reasonable attorneys’ fees and costs.

       61.   As a result of Defendant’s willful violation of the FLSA, Plaintiff is

 entitled to liquidated damages.

      WHEREFORE, Plaintiff respectfully requests that judgment be entered in

his favor against Defendant, and that this Court:

             a.    Declare, pursuant to the FLSA, that the acts and practices

                   complained of herein are in violation of the maximum hour

                   provisions of the FLSA;

             b.    Award Plaintiff overtime compensation in the amount due to

                   him for time worked in excess of forty (40) hours per work


                                         10
Case 3:21-cv-00901-MMH-JRK Document 1 Filed 09/09/21 Page 11 of 14 PageID 11



                       week;

             c.        Award Plaintiff liquidated damages in an amount equal to the

                       overtime award;

             d.        Award Plaintiff reasonable attorneys’ fees and costs and

                       expenses of the litigation pursuant to 29 U.S.C. §216(b);

             e.        Award Plaintiff pre-judgment interest; and

             f.        Order any other and further relief that this Court deems just and
                       proper.

                        COUNT II
   UNLAWFUL RETALIATION IN VIOLATION OF 29 U.S.C. § 215(a)(3)

       62.    Plaintiff reincorporates and re-alleges Paragraphs 1 through 33, 39

 through 52, and 55 of the Complaint as though set forth fully herein, and further

 alleges as follows:

       63.    Plaintiff objected to Defendant’s illegal pay practices to which he was

 subjected by Defendant, and asserted violations of the FLSA.

       64.    Shortly thereafter, Defendant illegally terminated Plaintiff from his

 employment in violation of 29 U.S.C. § 215(a)(3).

       65.    Plaintiff was terminated for no other reason than his objections to

 Defendant’s illegal pay practices.

       66.    As a result of Defendant’s intentional, willful, and unlawful actions,


                                            11
Case 3:21-cv-00901-MMH-JRK Document 1 Filed 09/09/21 Page 12 of 14 PageID 12



 Plaintiff has suffered damages, including but not limited to lost wages, lost

 benefits, lost employment status, as well as humiliation, pain and suffering, and

 other monetary and non-monetary losses.

       67.   The retaliatory firing provision of the FLSA states that “it shall be

 unlawful for any person ... to discharge or in any other manner discriminate against

 an employee because such employee has filed any complaint ... under or related to

 this [Act].” 29 U.S.C. § 215(a)(3).

       68.   In EEOC v. White and Son Enterprises, 881 F.2d 1006, 1011 (11th

 Cir. 1989), the Court held that “Congress sought to secure compliance with the

 substantive provisions of the labor statute by having ‘employees seeking to

 vindicate rights claimed to have been denied,’ and lodge complaints or supply

 information to officials regarding allegedly substandard employment practices and

 conditions. The anti-retaliation provision of the FLSA was designed to prevent

 fear of economic retaliation by an employer against an employee who chose to

 voice such a grievance.” (citing to Mitchell v. Robert DeMario Jewelry, Inc., 361

 U.S. 288, 292 (1960)).

      WHEREFORE, Plaintiff requests that this Court enter a judgment in his

favor and against Defendant for his actual and compensatory damages, including

front pay and back pay and emotional distress damages, for liquidated damages, as


                                         12
Case 3:21-cv-00901-MMH-JRK Document 1 Filed 09/09/21 Page 13 of 14 PageID 13



well as for his costs and attorneys’ fees, declaratory and injunctive relief, and such

other and further relief as is deemed proper by this Court.

                          COUNT III
      FLORIDA’S PRIVATE WHISTLEBLOWER ACT – UNLAWFUL
                        RETALIATION

       69.    Plaintiff reincorporates and re-alleges Paragraphs 1 through 55 of the

 Complaint as if set forth fully herein, and further alleges as follows:

       70.    On November 4, 2020, Defendant illegally terminated Plaintiff from

 his employment in violation of Fla. Stat. § 448.102(3).

       71.    Plaintiff was retaliated against and terminated in violation of Section

 448.102(3), Florida Statutes, for objecting to illegal activity, or what he reasonably

 believed to be illegal activity, being conducted by Defendant.

       72.    Plaintiff objected to a violation of a law, rule, or regulation, or what he

 reasonably believed to be a violation of a law, rule, or regulation, and was fired as a

 direct result of same, which constitutes a violation of the FWA.

       73.    As a result of Defendant’s intentional, willful and unlawful actions,

 Plaintiff has suffered damages, including, but not limited to, lost wages, lost

 benefits, lost employment status, as well as humiliation, pain and suffering, and

 other monetary and non-monetary losses.

       WHEREFORE, Plaintiff requests a judgment in his favor and against


                                           13
Case 3:21-cv-00901-MMH-JRK Document 1 Filed 09/09/21 Page 14 of 14 PageID 14



Defendant for his actual and compensatory damages, including, but not limited to,

front pay back pay, and emotional distress damages, as well as his costs and

attorneys’ fees, declaratory and injunctive relief, and such other and further relief as

is deemed proper by this Court.

                                    JURY DEMAND

        Plaintiff demands trial by jury on all issues so triable as a matter of right by

jury.

        Dated this 9th day of September, 2021.

                                   Respectfully submitted,

                                   By: /s/ Noah E. Storch
                                   Noah E. Storch, Esq.
                                   Florida Bar No. 0085476
                                   RICHARD CELLER LEGAL, P.A.
                                   10368 West State Road 84, Suite 103
                                   Davie, Florida 33324
                                   Telephone: (866) 344-9243
                                   Facsimile: (954) 337-2771
                                   E-mail: noah@floridaovertimelawyer.com
                                   Trial Counsel for Plaintiff




                                            14
